Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 state the tire positioning step happens before the detection and position determining step while claim 9 states the position detection step and determination step happen before the positioning step.  Thus, the claims contradict themselves.  Why would the tire be positioned before it is even determined if it is out of position?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boffa et al. (US 10,458,883).
Boffa et al. show a tire conveying apparatus 27a having a conveyor 39 on which a tire 2 is placed with its sidewalls in a vertical direction, a position sensor 47 which is provided around a reference area along a conveyance path which detects a position of the tire, a controller 48 which controls the conveyor and the controller includes a determination unit which determines if the tire is positioned properly and the conveyor is driven if a correction is necessary.  See column 13, lines 28-48.
Re claim 2, the control unit drives the conveyor such the tire is positioned within the allowable area, see column 13, lines 36-48.
Re claim 3, Boffa et al. disclose the use of one or more cameras as sensors for determining a position of the tire which using more than one there would be upstream and downstream sensors.
Re claim 7, inherent is a step which includes some type of signal such as an alarm if the tire does not get positioned correctly.
Re claim 9, the sensor 47 performs a position detection step followed by a determination step and finally an adjustment step.
Re claim 10, conveyor 39 is driven so as to adjust the position of the tire.
Re claim 11, as per claim 7 regarding the use of an alarm.
Re claim 12, the conveyor may be reversed if that is the direction necessary in order to position the tire.
Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       05/12/2022